                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION



 PATSY J. WISE, REGIS CLIFFORD, CAMILLE
 ANNETTE BAMBINI, SAMUEL GRAYSON
 BAUM, DONALD J. TRUMP FOR PRESIDENT
 INC., U.S. CONGRESSMAN DANIEL BISHOP,
 U.S. CONGRESSMAN GREGORY F. MURPHY,
 REPUBLICAN NATIONAL COMMITTEE,
 NATIONAL REPUBLICAN SENATORIAL
 COMMITTEE, NATIONAL REPUBLICAN                      Civil Action No. 5:20-cv-505
 CONGRESSIONAL COMMITTEE, and NORTH
 CAROLINA REPUBLICAN PARTY,

               Plaintiffs, vs.

 THE NORTH CAROLINA STATE BOARD OF
 ELECTIONS; DAMON CIRCOSTA, in his official
 capacity as CHAIR OF THE STATE BOARD OF
 ELECTIONS; STELLA ANDERSON, in her
 official capacity as SECRETARY OF THE STATE
 BOARD OF ELECTIONS; JEFF CARMON III, in
 his official capacity as MEMBER OF THE STATE
 BOARD OF ELECTIONS; KAREN BRINSON
 BELL, in her official capacity as EXECUTIVE
 DIRECTOR OF THE STATE BOARD OF
 ELECTIONS,

               Defendants.


                               COMPLAINT
                   FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Patsy J. Wise, Regis Clifford, Camille Annette Bambini, Samuel Grayson Baum,

the Donald J. Trump for President, Inc. (“DJT Committee”), U.S. Congressman Daniel Bishop,

U.S. Congressman Gregory F. Murphy, Republican National Committee (“RNC”), National

Republican Senatorial Committee (“NRSC”), National Republican Congressional Committee

(“NRCC”), and the North Carolina Republican Party (“NCRP”) bring this action for preliminary




      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 1 of 34
and permanent declaratory and injunctive relief against Defendants the North Carolina State Board

of Elections; Damon Circosta, in his official capacity as Chair of the State Board of Elections;

Stella Anderson, in her official capacity as Secretary of the State Board of Elections; and Jeff

Carmon III in his official capacity as a Member of the State Board of Elections; and Karen Brinson

Bell, in her official capacity as Executive Director of the State Board of Elections. Plaintiffs allege

as follows:

                                         BACKGROUND

        1.      This is an action to vindicate properly enacted election laws and procedures against

an improper and ultra vires backroom deal publicly announced earlier this week. The deal, in the

form of a purported “Consent Judgment,” is between Defendants and a partisan group that, with

its allies, has been announcing similar deals around the county. The intent and effect of the deal is

to undermine the North Carolina General Assembly’s carefully-considered, balanced structure of

election laws. While touted as allowing greater access to voters during the current pandemic—an

objective already addressed in recent months by the General Assembly—the actual effect is to

undermine protections that help ensure the upcoming election will be not only safe and accessible

but secure, fair, and credible.

        2.      The Elections Clause of the Constitution of the United States directs that “[t]he

Times, Places and Manner of holding Elections for Senators and Representatives shall be

prescribed in each State by the Legislature thereof.” Art. I, sec. 4. Likewise, the Electors Clause

of the Constitution directs that “[e]ach State shall appoint, in Such Manner as the Legislature

thereof may direct, a Number of [Presidential] electors.” Art. II, sec. 1. The North Carolina

General Assembly has fulfilled these solemn responsibilities by enacting, and updating as needed,

a balanced, comprehensive election code.




                                                  2

       Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 2 of 34
        3.      Indeed, just three months ago, in response to the current pandemic, the General

Assembly made several important revisions to the election code by passing House Bill 1169 (“HB

1169”). These revisions struck a careful balance between making voting accessible and safe for

all qualified voters while ensuring the integrity of the election process with safeguards against

irregularities, including fraud. This balance is a delicate one: if standards for voting are too strict,

eligible voters may be unable to vote, but if standards are too lax, election outcomes can be

compromised and confidence in the process eroded. The General Assembly understands that the

people of North Carolina trust and expect their legislators to strike this balance, which is essential

to sustain public confidence and participation in the democratic process.

        4.      Concern about election security and integrity, especially with regard to absentee

ballots, is well-founded. According to the Commission on Federal Election Reform—a bipartisan

commission chaired by former President Jimmy Carter and Secretary of State James A. Baker III,

and cited extensively by the U.S. Supreme Court—absentee voting is “the largest source of

potential voter fraud.” Building Confidence in U.S. Elections 46, https://bit.ly/3dXH7rU (the

“Carter-Baker Report”).

        5.      The General Assembly is all too familiar with the threat and actuality of absentee

ballot fraud in elections.      In the 2018 congressional election in North Carolina’s Ninth

Congressional District, political operative L. McCrae Dowless directed an illegal scheme in which
                                                                                           1
he and others undermined the results of the election by manipulating absentee ballots. The State

Board of Elections was forced to order a new vote because the “the corruption, the absolute mess




1
 Alan Blinder, Election Fraud in North Carolina Leads to New Charges for Republican Operative,
N.Y. TIMES (July 30, 2019), https://www.nytimes.com/2019/07/30/us/mccrae-dowless-
indictment.html.


                                                   3

       Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 3 of 34
                                                               2
with the absentee ballots” irreparably tainted the election.       Perhaps most troubling, the scheme

occurred undetected through the 2016 general election and was uncovered only after the 2018

primary election. As one of the prosecutors working on the case explained, “[w]hat has been

challenging about this case and this investigation is that, as has been widely reported, certain
                                   3
activity has gone on for years.”

          6.     The Dowless scheme was, unfortunately, not unique. Voter fraud is a legitimate

threat to free and fair elections. Examples of such fraud are widespread, and they have extended

over several years. From 2018 to 2020, there were at least 15 instances of fraudulent use of

absentee ballots discovered throughout the country, including in Virginia, Florida, and Arizona.

          7.     In a comprehensive article on absentee ballot fraud, the New York Times confirmed

that “votes cast by mail are . . . more likely to be compromised and more likely to be contested
                                                      4
than those cast in a voting booth, statistics show.” Absentee ballots pose a number of issues that

create the potential for fraud, issues that are particularly clear with respect to elderly voters. One

practice involves people affiliated with campaigns “helping” senior citizens in nursing homes, who

can be “subjected to subtle pressure, outright intimidation or fraud,” while “their ballots can be
                                       5
intercepted both coming and going.” As a result of these and other weaknesses in absentee ballots,
                                                                                6
fraud in voting by mail is “vastly more prevalent than in-person voting.”           For instance, “[i]n

Florida, absentee-ballot scandals seem to arrive like clockwork around election time,” and mayoral

elections in Illinois and Indiana and have been invalidated because of “fraudulent absentee


2
    Id.
3
    Id. (emphasis added).
4
    Adam Liptak, Error and Fraud at Issue as Absentee Voting Rises, N.Y. TIMES (Oct. 6, 2012).
5
    Id.
6
    Id.


                                                  4

          Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 4 of 34
          7
ballots.” According to a Yale law professor, the comparative ease of absentee ballot fraud explains
                                                                                  8
why “all the evidence of stolen elections involves absentee ballots and the like.” Indeed, “[v]oting

by mail is now common enough and problematic enough that election experts say there have been

multiple elections in which no one can say with confidence which candidate was the deserved
           9
winner.”

          8.     More recent examples abound. A New Jersey state court found that a local election

held this year was “rife with mail in vote procedure violations.” The results of that election were

set aside and the election is being rerun. 10 In August, a California man “pleaded guilty of casting
                                                                                         11
fraudulent mail-in ballots on behalf of his dead mother in three different elections.”        And just this

week, federal authorities began investigating the mishandling of absentee ballots in Pennsylvania,

where local officials discovered that nine valid ballots were discarded (seven of which were votes
                        12
for President Trump).

          9.     Courts have repeatedly cautioned that absentee ballots are uniquely susceptible to

fraud. As Justice Stevens has noted, “flagrant examples of [voter] fraud ... have been documented

throughout this Nation’s history by respected historians and journalists,” and “the risk of voter

fraud” is “real” and “could affect the outcome of a close election.” Crawford, 553 U.S. at 195-196

(plurality op. of Stevens, J.) (collecting examples). Similarly, Justice Souter observed that mail-


7
    Id.
8
    Id. (emphasis added).
9
    Id. (emphasis added).
10 https://www.wsj.com/a-mail-in-voting-redo-in-new-jersey-11598050780 (last accessed Aug.
24, 2020).
11
  Sophie Mann, California Man Pleads Guilty to Mail-In Ballot Fraud After Voting for Dead
Mother in Three Elections (Aug. 19, 2020), available at https://justthenews.com/politics-
policy/elections/california-man-charged-mail-ballot-fraud-after-voting-his-dead-mother#article.



                                                  5

          Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 5 of 34
in voting is “less reliable” than in-person voting. Crawford, 553 U.S. at 212, n.4 (Souter, J.,

dissenting) (“‘election officials routinely reject absentee ballots on suspicion of forgery’”); id. at

225 (“absentee-ballot fraud … is a documented problem in Indiana”).

          10.    With a surge in absentee voting expected in the upcoming November 2020 election-

- the website for the North Carolina Board of Elections reports, as of September 24, 2020, that
                                                                13
1,028,648 persons had already requested an absentee ballot —prudent legislators and election

administrators understand the fertile opportunities for fraud. Accordingly, the General Assembly

struck a proper balance between accessibility and security.

          11.    Notwithstanding the General Assembly’s thoughtful and responsible action, the

State Board of Elections undid this careful balance by publicly announcing an illegitimate

backroom deal that would undermine the protections against fraud. Not only is this bad—indeed

terrible—policy, it also usurps the power vested with the North Carolina General Assembly by the

Constitution of the United States.

          12.    The Board’s actions cannot stand and, through this Complaint, Plaintiffs urge the

Court to enjoin them.

                                   NATURE OF THE ACTION

          13.    The U.S. Constitution entrusts state legislatures to set the time, place, and manner

of elections and to determine how the state chooses electors for the presidency. See U.S. Const.

art. I, §4 and art. II, §1.




13
     See https://www.ncsbe.gov/.


                                                  6

          Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 6 of 34
        14.    In June, the North Carolina General Assembly enacted House Bill 1169 (“HB
       14
1169”) to prepare for the administration of the upcoming election amid the ongoing COVID-19

pandemic. The law is intended to protect the safety of voters, ease some ballot procedures to

ensure that vulnerable individuals are able to vote without undue risks to their health, and ensure

the integrity of votes cast in the election—especially by absentee ballot.

       15.     Although the General Assembly passed the HB 1169 by overwhelming bipartisan

majorities, and although the North Carolina Board of Elections vigorously and successfully

defended those statutes in two court cases (one in in the U.S. District Court for the Middle District

of North Carolina and the other in Wake County Superior Court), the Board recently, and abruptly,

announced a secretly-negotiated “Consent Order” (the “deal”) that, as detailed below, directly

contradicts North Carolina law and usurps the General Assembly’s authority.

       16.     Moreover, and importantly, the purported “Consent Order” is a component of a

nation-wide strategy formulated by lawyers for the Democratic Party Committees. That strategy

is inaptly-named “Democracy Docket.” On its website, the organizers of the “Democracy Docket”

boast involvement in over 56 lawsuits in 22 states around the country by Democratic Party

committees and their allies to rewrite election laws in the state and federal courts. Marc Elias,

“Committed       to     Justice,”     On      the       Docket     Newsletter      (Sept.     2020),

https://www.democracydocket.com/category/otd/.          But rather than litigating those cases to

conclusion—because they might and most often do lose on their challenges, as they have in North

Carolina—the emerging strategy is to cut backroom deals with friendly state election officials to

eviscerate statutory protections against fraud, sow confusion among the electorate and election


14
  See An Act to Make Various Changes to the Laws Related to Elections and to Appropriate Funds
to the State Board of Elections in Response to the Coronavirus Pandemic, S.L. 2020-17 (June 15,
2020).


                                                    7

       Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 7 of 34
officials, and extend the November 2020 election to mid-November or beyond. Already, this

strategy has played out in purported “consent decrees” with complaisant election officials in
           15             16           17          18             19
Virginia, Rhode Island, Minnesota, Arizona, and Georgia.               It is now plain that this effort to

take the responsibility for election laws from the state legislatures, where it is vested by Article I,

section 4 of the Constitution, and place it in the courts, is actually an “anti-Democracy project” to

thwart the will of the people and undermine the integrity of the 2020 election.

          17.    Second, on the same day as the Consent Judgment, the Board issued several policy

memoranda related to absentee voting procedures that eviscerated anti-fraud measures enacted by

the General Assembly. On information and belief, these memoranda are part and parcel of the

illegitimate deal described above.

          18.    These abrupt changes only six weeks before the November election were not

authorized by state law and usurp the General Assembly’s authority to regulate the “[t]he Times,

Places, and Manner of holding Elections for Senators and Representatives” under the U.S.

Constitution. Accordingly, the voting procedures are invalid and must be enjoined.

          19.    The new system adopted by the Board of Elections will violate eligible citizens’

right to vote by, among other things, allowing absentee ballots to be cast late and without proper

witness verification, which invites fraud, coercion, theft, and otherwise illegitimate voting.


15
 League of Women Voters of Va. v. Va. State Bd., No. 6:20-cv-00024, Dkt. Nos. 110 (W.D. Va.
Aug. 21, 2020).
16
  Common Cause R.I. v. Gorbea, 20-cv-00318-MSM-LDA, 2020 WL 4365608 (D. RI July 30,
2020).
17
     LaRose v. Simon, No. 62-CV-20-3149, Consent Decree (Ramsey Cty. Dist. Ct. July 17, 2020).
18
 Voto Latino Found. v. Hobbs, No. 2:19-cv-05685-DWL, Settlement Agreement, Dkt. 57-1 (D.
Az. June 18, 2020).
19
  Democracy Party of Georgia, et al. v. Raffensperger, et al., No. 1:19-cv-05028-WMR,
Compromise Settlement Agreement, Dkt. 56-1 (D. Ga. Mar. 6, 2020).


                                                  8

         Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 8 of 34
           20.      Fraudulent and invalid votes dilute the votes of honest citizens and deprive them of

their rights under the Fourteenth Amendment. Just as important, failure to ensure election integrity

by adopting insufficient safeguards against fraud erodes public confidence and suppresses

participation in the election process.

           21.      For all the reasons detailed in this Complaint, the actions by the Board of Elections

are illegal and must be enjoined.

                                     JURISDICTION AND VENUE

           22.      This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §§ 1331

and 1343 because this case arises under the U.S. Constitution and the laws of the United States,

and because Plaintiffs seek equitable and other relief for the deprivation of constitutional and

federal statutory rights under color of state law.

           23.      This Court has jurisdiction to grant declaratory relief pursuant to 28 U.S.C. §§ 2201

and 2202.

           24.      Venue is appropriate in the Eastern District of North Carolina, under 28 U.S.C. §

1391(b)(1), because defendants are located in this District and many of the acts at issue occurred

in this District.

                                                 PARTIES

           25.      Patsy J. Wise is a registered voter in Sampson County, North Carolina, and has

already cast her absentee ballot for the November 3, 2020 election, and mailed it in, all in

accordance with statutes, including the Witness Requirement, enacted by the General Assembly.

Ms. Wise was shocked to learn of the actions taken by the Board of Elections as described in this

Complaint, and has a serious concern that her vote will be negated by improperly cast or fraudulent

ballots.




                                                      9

           Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 9 of 34
       26.     Regis Clifford is a registered voter in Mecklenburg County, North Carolina, and

intends to vote in the November 3, 2020 election. Mr. Clifford was also shocked to learn of the

actions taken by the Board of Elections as described in this Complaint, and has a serious concern

that his vote will be negated by improperly cast or fraudulent ballots.

       27.     Camille Annette Bambini is a registered voter in Mecklenburg County, North

Carolina, and intends to vote in the November 3, 2020 election. Ms. Bambini was shocked to learn

of the actions taken by the Board of Elections as described in this Complaint, and has a serious

concern that her vote will be negated by improperly cast or fraudulent ballots

       28.     Samuel Grayson Baum is a registered voter in Forsyth County, North Carolina, and

intends to vote in the November 3, 2020 election. Mr. Baum was shocked to learn of the actions

taken by the Board of Elections as described in this Complaint, and has a serious concern that his

vote will be negated by improperly cast or fraudulent ballots.

       29.     Plaintiff Donald J. Trump for President, Inc. is the principal committee for President

Donald J. Trump’s reelection campaign. The DJT Committee is registered as a candidate

committee with the Federal Election Commission pursuant to 52 U.S.C. § 30101(5) and 11 C.F.R.

§ 102.1. Its headquarters are located at 725 Fifth Avenue, 15th Floor, New York City, NY 10022.

       30.     The DJT Committee spends resources, including hiring campaign staff in North

Carolina to encourage North Carolinians to reelect the President. It also spends significant sums

of money in the state to further those interests. Changes to North Carolina election procedures

require the committee to change how it allocates its resources, and the time and efforts of its

campaign staff, to achieve its electoral and political goals. The DJT Committee believes the

improper and ultra vires actions of the Board of Elections to change the rules governing the 2020




                                                 10

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 10 of 34
election threaten the integrity and fairness of the election process, and directly threaten the

President’s prospects for reelection.

        31.        James Daniel Bishop is a Republican Member of the United States House of

Representatives representing the citizens of the Ninth Congressional District of North Carolina.

Congressman Bishop will appear on the ballot as candidate for re-election in the November 3,

2020 general election.

        32.        Gregory F. Murphy is a Republican Member of the United States House of

Representatives representing the citizens of the Third Congressional District of North Carolina.

Congressman Murphy will appear on the ballot a candidate for re-election in the November 3,

2020 general election.

        33.        The RNC is a national political party with its principal place of business at 310 First

Street S.E., Washington D.C., 20003. It is registered as a national political party committee with

the Federal Election Commission pursuant to 52 U.S.C. § 30101(14).

        34.        The RNC represents over 30 million registered Republicans in all 50 states, the

District of Columbia, and the U.S. territories. It also comprises 168 voting members representing

state Republican Party organizations, including members in North Carolina.

        35.        The RNC organizes and operates the Republican National Convention, which

nominates a candidate for President and Vice President of the United States.

        36.        The RNC works to elect Republican candidates to state and federal office. In

November 2020, its candidates will appear on the ballot in North Carolina for local, state, and

federal offices.

        37.        The RNC has a vital interest in protecting the ability of Republican voters to cast,

and Republican candidates to receive, effective votes in North Carolina elections and elsewhere.




                                                     11

       Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 11 of 34
The RNC brings this suit to vindicate its own rights in this regard, and in a representational capacity

to vindicate the rights of its affiliated voters and candidates.

        38.     The RNC also has an interest in preventing abrupt and unlawful changes to North

Carolina election laws because they can confuse voters, undermine confidence in the electoral

process, and create an incentive to remain away from the polls. Such changes to North Carolina

voting procedures require the RNC to divert resources and spend significant amounts of resources

educating voters on those changes and encouraging them to vote regardless of the changes.

        39.     Plaintiff NRSC is a national political party committee with its principal place of

business at 425 2nd St NE, Washington, D.C. 20002. It is registered as a national political party

committee with the Federal Election Commission pursuant to 52 U.S.C. § 30101(14). Its leadership

is elected by the sitting Republican members of the United States Senate, including Senator Thom

Tillis, who will be on the ballot for reelection in North Carolina on November 3, 2020.

        40.     The NRSC is the only national political party committee exclusively devoted to

electing Republican candidates to the U.S. Senate, and it spends significant resources in North

Carolina on this mission. The committee will devote resources to inform voters of election

procedures and to monitor the results of the Senatorial election in North Carolina. Changes to

North Carolina voting procedures require the committee to change how it allocates its resources,

and the time and efforts of its staff, to achieve its electoral and political goals.

        41.     Plaintiff NRCC is the national organization of the Republican Party dedicated to

electing Republicans to the U.S. House of Representatives. It is registered as a national political

party committee with the Federal Election Commission pursuant to 52 U.S.C. § 30101(14). Its

membership comprises the sitting Republican members of the United States House of




                                                   12

       Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 12 of 34
Representatives, including 9 Members from North Carolina, several of whom will be on the ballot

for reelection on November 3, 2020.

       42.     A critical part of the NRCC’s mission is to support Republican candidates for the

U.S. House of Representatives in elections throughout the country, including in North Carolina.

       43.     In the 2020 election, the NRCC will be supporting candidates for Congress. For

this reason, the NRCC has a strong interest in protecting the integrity, fairness, and security of

election procedures throughout the United States, including in North Carolina, and in ensuring that

properly enacted statutes are respected, enforced, and followed.

       44.     Plaintiff NCRP is a North Carolina state political party organization recognized

under state and federal law. See 11 C.F.R. 100.15; N.C. Gen. Stat. § 163-96.

       45.     A fundamental focus of the NCRP’s mission is to support Republican candidates

running in North Carolina elections. In the 2020 election, the NRCP will be supporting a full slate

of candidates for elected office in the State of North Carolina.

       46.     Defendant North Carolina State Board of Elections is the agency responsible for

the administration of the election laws of the State of North Carolina.

       47.     Defendant Damon Circosta is the Chair of the North Carolina State Board of

Elections. Mr. Circosta is sued in his official capacity.

       48.     Defendant Stella Anderson is a Member and the Secretary of the North Carolina

State Board of Elections. Ms. Anderson is sued in her official capacity.

       49.     Defendant Jeff Carmon III is a Member of the North Carolina State Board of

Elections. Mr. Carmon is sued in his official capacity.

       50.     Defendant Karen Brinson Bell is the Executive Director of the North Carolina State

Board of Elections. Ms. Brinson is sued in her official capacity.




                                                 13

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 13 of 34
                                    STATEMENT OF FACTS

        A.       North Carolina’s Absentee Ballot Integrity Statutes

        51.      In 2001, the General Assembly made absentee voting available to all voters, who

may choose to vote absentee for no stated reason. N.C. Gen. Stat. § 163-226(a). Recognizing,

however, that absentee voting by its nature is less transparent than voting in person, the General

Assembly has for a long time adopted several related provisions to ensure that absentee voting

would be conducted without fraud or suspicion of fraud, that absentee voting could be administered

in an efficient and fair way, and that public confidence in the election process and results would

be maintained.

        52.      Among those provisions was the Witness Requirement. To cast a valid absentee

ballot, North Carolina law ordinarily requires a voter to mark a ballot “in the presence of two

persons who are at least 18 years of age,” and to “[r]equire those two persons . . . to sign application

and certificate as witnesses and to indicate those persons' addresses.” N.C.G.S. § 163-231(a) [the

“Witness Requirement”].

        53.      In addition, N.C.G.S. § 163-231 states that absentee ballots must be returned “not

later than 5:00 P.M. on the day of the statewide primary or general election or county board

election.” Id. § 231(b)(1). The law also explicitly states that any ballots received after 5:00 PM on

the day of the election “shall not be accepted unless . . . [1] the ballots issued under this Article

are postmarked and that postmark is dated on or before the day of the statewide primary or general

election or county bond election [the “Postmark Requirement”] and [2] are received by the county

board of elections not later than three days after the election by 5:00 p.m. [the “Receipt Deadline”]”

Id. § 231(b)(2) (emphasis added).


                                                  14

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 14 of 34
       54.     North Carolina law also regulates who may return an absentee ballot and where it

may be returned (the “Ballot Harvesting Ban”). Ballot harvesters are usually third parties (i.e.,

campaign workers, union members, political activists, paid personnel, volunteers, or others) who

go door-to-door and offer to collect and turn in ballots for voters. “In some documented cases, the

workers collecting the ballots have entered into voters’ homes to help them retrieve and fill out

their ballots.” S. Crabtree, “Amid Covid Mail-In Push, CA Officials Mum on Ballot Harvesting,”

RealClear          Politics          (Apr.          24,         2020)           (available          at

https://www.realclearpolitics.com/articles/2020/04/24/amid_covid_mail-in_push).                Ballot

harvesting gives unknown third parties the opportunity to tamper with absentee ballots or dispose

of ballots rather than returning them to the county for tallying. As the Carter-Baker Report

explains: “States therefore should reduce the risks of fraud and abuse in absentee voting by

prohibiting ‘third-party’ organizations, candidates, and political party activists from handling

absentee ballots.” Carter Baker Report, p. 46. One other well-recognized procedural safeguard to

prohibit fraud through ballot harvesting is to prohibit third parties from collecting and returning

another person’s absentee or mail-in ballot.

       B.      North Carolina’s Response to the COVID-19 Pandemic in an Election Year

       55.     Since early 2020, North Carolina and the rest of the Nation have been responding

to the COVID-19 pandemic. President Trump responded to reports of a “novel coronavirus” by

taking a series of steps to limit its spread in the United States, leading up to an Executive Order on

March 13, 2020 declaring a national emergency. Like other states, North Carolina has responded

to the COVID-19 pandemic by implementing public health measures that are designed to reduce

transmission rates and enable residents to safely undertake a wide range of activities—including

voting in person or by absentee ballot.




                                                 15

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 15 of 34
           56.    Governor Roy Cooper declared a state of emergency in North Carolina beginning
                                                                                             20
on March 10, 2020. See Governor Cooper, Executive Order No. 116, at 1 (Mar. 10, 2020).            He

has subsequently issued a series of executive orders containing health and safety directives in an

attempt to reduce North Carolina’s COVID-19 case count and death rate. Governor Cooper,
                                                  21
Executive Order No. 163, at *2 (Sept. 4, 2020).

           57.    North Carolina’s General Assembly recognized the need to adjust its voting

procedures for the 2020 general election in response to the pandemic, and it took swift action

address those concerns, including by amending absentee ballot procedures, by enacting HB 1169.

           58.    Before passing HB 1169, the General Assembly spent a month and a half working
             22
on the bill and considered many proposals. Before then, the State Board of Elections proposed

reducing the witness requirement for absentee ballots to one witness or replacing it with signature

matching software. Moreover, the General Assembly had the benefit of information about other

primary elections conducted during the pandemic. The General Assembly was also aware of

concerns that the United States Postal Service might face challenges in delivering mail-in absentee

ballots.

           59.    The General Assembly was also intimately familiar with the recent election in

North Carolina’s Ninth Congressional District, which was tainted by “absentee ballot fraud” and

needed to be held anew. From that incident, the General Assembly understood the importance of


20
     Available at https://files.nc.gov/governor/documents/files/EO116-SOE-COVID-19.pdf.
21
 Available       at          https://files.nc.gov/governor/documents/files/EO163-Phase-2.5-Tech-
Corrections_0.pdf.
22
  Jordan Wilkie, NC House Passes Bipartisan Election Bill To Fund COVID-19 Response,
Carolina Public Press (May 29, 2020), available at https://carolinapublicpress.org/30559/nc-
house-passes-bipartisan-election-bill-to-fund-covid-19-response/. (listing many proposals and
quoting Rep. Allison Dahle, D-Wake as saying “lawmakers have been working on this bill for a
month and a half.”).


                                                  16

         Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 16 of 34
restricting who can assist voters with the request for, filling out, and delivery of absentee ballots

in order to prevent practices such as ballot harvesting. See Mar. 13, 2019 Order of the North

Carolina State Board of Elections in In The Matter Of: Investigation of Election Irregularities

Affecting Counties Within the 9th Congressional District, SBE_000001-46 at 2 (ordering new

election).

          60.       In June 2020, HB 1169 passed with overwhelming bipartisan majorities, by a vote
                                                                                                         23
of 105-14 in the North Carolina House and by a vote of 37-12 in the North Carolina Senate.

Governor Cooper, a Democrat, promptly signed the bill into law.

          61.       In view of the pandemic, HB 1169 eases the Witness Requirement for the

November 2020 election by reducing the required number of witnesses for an absentee ballot from

two to one Session Law. 2020-17 (HB 1169) states very clearly, however, that ballots must still

abide by the other requirements of N.C.G.S. § 163-231(a), and that a ballot may only be accepted

“provided that the [witness] signed the application and certificate as a witness and printed that

person’s name and address on the container-return envelope.” S.L. 2020-17 § 1.(a).                     On

information and belief, the General Assembly considered, and rejected, calls to eliminate the

Witness Requirement altogether.

          62.       In addition to these changes, HB 1169 also:

                •   Allowed voters to call the State or county board of elections to request a blank

                    absentee ballot request form be sent to the voter via mail, e-mail, or fax. Id § 5(a);

                •   Enabled voters to request absentee ballots online. Id. § 7.(a).

                •   Allowed completed requests for absentee ballots to be returned in person or by mail,

                    e-mail, or fax. Id. § 2.(a).


23
     HB 1169, Voting Record, available at https://www.ncleg.gov/BillLookUp/2019/H1169.


                                                      17

         Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 17 of 34
              •   Permitted “multipartisan team” members to help any voter complete and return

                  absentee ballot request forms. Id. § 1.(c).

              •   Provided for a “bar code or other unique identifier” to track absentee ballots. Id. §

                  3.(a)(9).

These changes balanced the public health concerns of the pandemic against the legitimate needs

for election security.

        C.        Court Decisions Affirming the General Assembly’s Voting Procedures

        63.       As part of a nationwide campaign to try to change duly enacted election laws and

procedures in the courts, scores of lawsuits have been filed throughout the Nation seeking to loosen

protections on absentee voting.        In North Carolina alone, seven lawsuits have been filed

challenging various duly-enacted provisions of the State’s election laws. At least five of these suits

seek to eliminate the Witness Requirement. These efforts have been strikingly unsuccessful.

        64.       On June 5, 2020, plaintiffs in Democracy North Carolina v. North Carolina State

Bd. of Elections, No. 1:20-cv-457, __ F. Supp. 3d ___, 2020 WL 4484063 (M.D.N.C. Aug. 4, 2020)

(“Democracy North Carolina”) filed a motion for a preliminary injunction alleging that North

Carolina’s Witness Requirement violated the First and Fourteenth Amendments to the U.S.

Constitution. The plaintiffs in Democracy North Carolina lived alone, had preexisting conditions,

and did not feel comfortable asking someone to witness the completion of their ballots. Id. at *24.

On these bases, they alleged that the Witness Requirement unconstitutionally burdened their right

to vote, and that North Carolina’s interest in enforcing the Requirement did not outweigh this

burden. Id. The plaintiffs further alleged that the Witness Requirement would impact 1.1 million

single member households. Id. Voters, they alleged, must choose between sacrificing their health




                                                   18

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 18 of 34
to vote in person or comply with the Witness Requirement, or foregoing the right to vote. See

Democracy North Carolina, Am. Comp. ¶¶ 99–100 (Dkt. No. 30, June 18, 2020).

       65.     The Board of Elections mounted a vigorous defense of existing voting regulations

and the amended procedures enacted by the General Assembly by participating in depositions,

arguing at court hearings, and filing a 47-page brief and five affidavits/declarations.         The

oppositions included a detailed declaration by Karen Brinson Bell, Board Executive Director of

the Board of Elections (Dkt. No. 50 & 50-1). The Board of Elections argued, and Executive

Director averred, that the Witness Requirement is justified by a State interest in preventing voter

fraud. Id.

       66.     After a three-day evidentiary hearing and extensive argument, the District Court

rejected these claims by the Plaintiffs in a comprehensive 188-page opinion and order. See

Democracy North Carolina, 2020 WL 4484063. The District Court held that the plaintiffs were

unlikely to succeed on their challenge to the Witness Requirement, and denied their request for a

preliminary injunction against that provision. Id. at *33.

       67.     The District Court observed that the “disagreement between [the plaintiffs and the

state was] largely dependent on the degree of risk and the resulting danger posed by that risk as

imposed by the [ ] Witness Requirement on voter health.” Id. at *25,

       68.     After considering extensive evidence from several medical professionals, including

treating physicians and epidemiologists, the court ruled that a “voter should be likely able to fill

out and sign the two-page ballot in a relatively short period of time, including the witnessing

process, in fewer than ten minutes,” and therefore a person could “vote absentee by mail without

serious risk by adhering to social distancing measures and following all CDC guidelines.” Id. at

*33. Any risk of touch transmission could be “mitigated, if not completely eliminated, by surface




                                                19

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 19 of 34
cleaning and handwashing in accordance with CDC guidelines.” Id. As a result, the Witness

Requirement was not “unduly burdensome on even high-risk voters.” Id. The court accordingly

denied the plaintiffs’ request for injunctive relief against the Witness Requirement. Id. at *64.

       69.     On September 3, a three-judge panel in another case filed in Wake County Superior

Court, Chambers v. North Carolina, Case No. 20-CVS-500124 (Sept. 3, 2020), denied Plaintiffs’

motion for preliminary injunction concerning the Witness Requirement. See Order (Sept. 3, 2020).

The Board of Elections was, again, named as a Defendant and, again, the State vigorously defended

the General Assembly’s voting procedures. Again, the State argued that the Witness Requirement

is essential to deterring, detecting, and punishing voter fraud, and ensuring the integrity of North

Carolina’s elections. See State Def. Response to Mot. for Preliminary Inj., at 2, 31-33 (Aug. 26,

2020); State Def. Response to Mot. for Preliminary Inj., Ex. 1, Bell Affidavit ¶ 7 (Aug. 26, 2020).

       70.     After briefing with evidentiary submissions by the State and holding a hearing, the

three-judge panel held there was not a substantial likelihood that Plaintiffs would prevail on the

merits of their claims regarding the Witness Requirement. See id. at 6. The court specifically held

that “the equities do not weigh in [Plaintiffs’] favor” because of the proximity of the election, the

tremendous costs that the plaintiffs’ request would impose on the State, and the confusion it would

cause voters. Id. at 7. The panel also determined that changes requested by Plaintiffs “will create

delays in mailing ballots for all North Carolinians voting by absentee ballot in the 2020 general

election and would likely lead to voter confusion as to the process for voting by absentee ballot.”

Id. (emphasis in original).

       71.     Following the Court’s ruling, the Board of Elections proceeded, pursuant to a

statutory requirement, to mail absentee ballots to “more than 650,000” voters who had requested

them. See The November Election Season Has Officially Started, as North Carolina Begins




                                                 20

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 20 of 34
Sending Out Mail Ballots, The Washington Post (Sept. 4, 2020) (indicating that on Sept. 4, the

North Carolina had already begun mailing out more than 650,000 absentee ballots to voters). As

of September 25, 2020, the Board of Elections website indicates that 1,028,648 voters have

requested absentee ballots, and that 239,705 completed ballots have already been returned. See

https://www.ncsbe.gov/results-data/absentee-data.

       D.      Additional State Lawsuits Attempting to Overturn the General Assembly’s
               Voting Statutes.

       72.     Democracy North Carolina and Chambers were not the only cases involving the

Board of Elections in which Plaintiffs challenged voting laws enacted by the General Assembly.
                                                                                            24
Five other cases have been filed before the Wake County Superior Court in North Carolina.

       73.     On May 4, 2020, the North Carolina Board of Elections and its members were sued

in Stringer v. State, Case No. 20-CVS-5615 (Wake Cty. Sup. Ct.). Plaintiffs in the case challenged

several absentee ballot procedures including the Witness Requirement, the Receipt Deadline, the

Postmark Requirement, and the requirement that the signature on an absentee ballot match the

signature of the registered voter that is on file with the county.

       74.     On July 8, 2020, the Stringer plaintiffs filed an amended complaint seeking

declaratory relief that these requirements as amended in HB 1169, among others, violated the

North Carolina Constitution. The Stringer plaintiffs also sought injunctive relief (1) prohibiting

enforcement of the Witness Requirement, (2) extending the Receipt Deadline to match the deadline

for military and overseas voters, (3) changing the burden of proof on the Postmark Requirement



24
  See Advance North Carolina v. North Carolina, Case No. 20-CVS-2965; North Carolina Dem.
Party, Case No. 19-CVS-14688, Democratic Senatorial Campaign Committee v. N.C. State Bd. of
Elections, No. 20-CVS-9947, Stringer v. North Carolina, Case No. 20-CVS-05615, and North
Carolina Alliance for Retired Americans v. North Carolina State Board of Elections, Case No. 20-
CVS-8881.


                                                  21

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 21 of 34
and expanding the meaning of “postmark,” and (4) requiring the State to provide postage free of

charge to voters, in addition to seeking attorneys’ fees. See Stringer, Case No. 20-CVS-5615, Am.

Compl. ¶ 6 & Prayer for Relief.

       75.     And on August 10, 2020, the Board of Elections was sued in North Carolina

Alliance for Retired Americans v. North Carolina State Board of Elections, Case No. 20-CVS-

8881 (Wake Cty. Sup. Ct.) (“NC Alliance”). The NC Alliance suit was brought by the same

attorneys as the Stringer suit and the two complaints are very similar, but unlike Stringer, the NC

Alliance Complaint purported to be an “as applied” rather than a “facial challenge” to the statutory

provisions. On information and belief, the NC Alliance plaintiffs sought, by asserting an as applied

challenge, to avoid assignment of the case to a three-judge court as required by N.C. Gen. Stat. §

1-267.1.

       76.     The Plaintiffs in NC Alliance challenged the same provisions as the Stringer

plaintiffs, including the Witness Requirement and the Receipt Deadline. But the NC Alliance

plaintiffs also challenged some new provisions, including the State’s restrictions on persons who

can assist a voter to complete an absentee ballot application and the ban on harvesting ballots. See

N.C. Alliance, Case No. 20-CVS-8881, Amended Complt. ¶ 7 & Prayer for Relief (Aug. 18, 2020).

       77.     Like the Stringer plaintiffs, the Alliance plaintiffs requested declaratory relief that

these requirements, among others, were unconstitutional and an injunction against their

enforcement.

       78.     As of September 21, briefing on Plaintiffs’ motions for preliminary injunction in

both Stringer and NC Alliance was underway, and the Court had scheduled hearings on both

motions for October 2. At least 17 depositions were scheduled to occur between September 21st




                                                 22

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 22 of 34
and September 30th. On September 24, the court granted the Republican Groups’ motion to

intervene in NC Alliance.

       79.    But meanwhile, on September 21, 2020—only 11 days before hearings on both

preliminary injunction motions—Plaintiffs and the Board of Elections publicly announced that

they had reached a settlement and would seek a consent judgment (the “Consent Agreement”).

The Consent Agreement is attached as Exhibit 1.

       80.    Plaintiffs and the BOE negotiated the Consent Agreement in secret and the BOE

purported to approve it in a closed, secret session. The Board of Elections never consulted with

either of their co-defendants Timothy K. Moore, Speaker of the North Carolina House of

Representatives, or Philip E. Berger, President Pro Tempore of the North Carolina Senate (the
                            25
“Legislative Defendants”) before publicly announcing the Consent Agreement.

       81.    Immediately upon announcing the Consent Agreement, the Stringer and NC

Alliance plaintiffs abruptly withdrew their motions for preliminary injunction, unilaterally

cancelled all remaining depositions, and announced they would seek court approval of the deal on

October 2.

       E.     The State Board of Election’s Vote Procedure Memoranda
       82.    In connection with the Consent Judgment, the Board of Elections issued three

memoranda with new guidance to County Boards of Elections on administering the November

general election (the “Numbered Memos”). The Numbered Memos are attached as Exhibits 2-4.

       83.    The Board of Elections contends that the Memoranda with revised procedures are

effective pursuant to N.C. Gen. Stat. § 163-27.1 and 08 NCAC 01.0106, which provide that the




25
  Although not originally named as defendants, the Legislative Defendants intervened in both
Stringer and Alliance as a matter of right.


                                              23

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 23 of 34
Executive Director of the Board of Elections “may exercise emergency powers to conduct an

election in a district where the normal schedule for the election is disrupted by any of the following:

(1) A natural disaster[;] (2) Extremely inclement weather[;] or (3) An armed conflict involving

Armed Forces of the United States, or mobilization of those forces, including North Carolina

National Guard and reserve components of the Armed Forces of the United States.” Neither the

statute nor regulation identify health issues, including a pandemic, within the definition of “a
                 26
natural disaster” or “extremely inclement weather,” and, of course, the COVID-19 pandemic has

no relationship to an armed conflict involving armed forces of the United States. But even if the

pandemic fell within those terms, the General Assembly has already addressed it in HB 1169. The

Board is further limited by the Constitution of the United States.

       84.     The Board also contends it has the authority to implement the new measures

pursuant to N.C. Gen. Stat. § 163-22(a), which provides that the Board “shall compel observance

of the requirements of the election laws by county boards of elections and other election officers.”

       85.     Far from observing the requirements of the election law, the Consent Agreement

and the Numbered Memos directly and arrogantly usurp the General Assembly’s authority as

granted in Article I, section 4 of the United States Constitution, which vests authority to set the

“Time, Places, and Manner of holding Elections for Senators and Representatives” exclusively in

the State Legislature. The only exception is that the United States Congress may modify provisions

duly enacted by a State Legislature. The Constitution recognizes no situation in which the




26
   “Natural disasters” and “extremely inclement weather” are defined to include hurricanes;
tornados; storms or snowstorms; floods; tidal waves or tsunamis; earthquakes or volcanic
eruptions; landslides or mudslides; or catastrophes arising from natural causes that result in a
disaster declaration by the President of the United States or the Governor. See 08 NCAC 01
.0106(b)(1).


                                                  24

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 24 of 34
Executive Branch, or an Executive Branch agency, of a State may assert authority to enact such

provisions.

       86.     The BOE’s deal with the Plaintiffs directly usurps and overrides several election

law statutes duly enacted by the General Assembly, and thus abridges Article I, section 4 of the

United States Constitution. For example, Numbered Memo 2020-22 unilaterally extends the

Receipt Deadline. Whereas the statute allows the counting of ballots postmarked by Election Day

if they are received within three (3) days after Election Day, N.C.G.S. § 163-231(b)(2), Numbered

Memo 2020-22 states that “[a]n absentee ballot shall be counted as timely if . . . the ballot is

postmarked on or before Election Day and received by nine days after the election.” Exhibit 3 at

1.

       87.     And then Numbered Memo 2020-22 proceeds unilaterally to undermine the

Postmark Requirement. Whereas the General Assembly allows the counting of ballots properly

postmarked by Election Day and received by the county board of elections up to three days after

the election, N.C.G.S. § 163-231(b)(2), Numbered Memo 2020-22 states that a ballot shall be

considered postmarked by Election Day if [1] it has a postmark affixed to it or [2] if there is

information in BallotTrax, or another tracking service offered by the USPS or a commercial carrier,

indicating that the ballot was in the custody of USPS or the commercial carrier on or before

Election Day. The Memo instructs the County Board of Elections that, if a container return

envelope arrives after Election Day and does not have a postmark, then county board staff shall

conduct research to determine if there is information in BallotTrax to determine the date the ballot

was in the custody of USPS; if the envelope has a tracking number after Election Day, staff shall

conduct research with the USPS or commercial carrier to determine the date it was in the custody




                                                25

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 25 of 34
of USPS/the carrier.” Exhibit 3, at 2 (emphasis added). This is in direct contravention of N.C.G.S.

§ 163-231(b)(2) which states that a ballot must have a postmark to be accepted after Election Day.

        88.     Moreover,    Numbered      Memo      2020-19    unilaterally   negates   the Witness

Requirement, stating if a witness or assistant did not print their name, address, or sign the ballot,

that the ballot may be cured by sending a certification to the voter for the voter to complete and

return. Exhibit 2, at 2. Once the voter presents the requested certification, the ballot will be counted

with no witness. This directly contradicts the requirements of current law, which states that a ballot

may only be accepted if the witness “signed the application and certificate as a witness and printed

that [witness’] name and address on the container-return envelope.” S.L. 2020-17 at § 1.(a).

        89.     The Board of Elections has also purported to undermine the duly-enacted Ballot

Harvesting Ban. But Numbered Memo 2020-23 states that “[a] county board shall not disapprove

an absentee ballot solely because it was delivered by someone who was not authorized to possess

the ballot,” nor “solely because it is placed in a drop box” located at the office of the county board

of elections. Exhibit 4, at 2-3.

        90.     Again, North Carolina law specifically prohibits the practices now promoted by the

Board of Elections. The only absentee ballots that may be tallied in an election are those returned

to the county board of elections no later than 5:00 p.m. on the day before election day in a properly

executed container‑return envelope or absentee ballots received pursuant to N.C. Gen. Stat. §

163‑231(b)(ii) or (iii). See N.C. Gen Stat § 163-234(1). The latter category includes only ballots

“transmitted by mail or by commercial courier service, at the voter's expense, or delivered in

person, or by the voter’s near relative or verifiable legal guardian.” N.C. Gen. Stat. § 163‑231(b).

        91.     Indeed, North Carolina law disapproves of these practices so strongly that it has

made it a Class I felony for any person other than the voter’s near relative or legal guardian to take




                                                  26

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 26 of 34
possession of an absentee ballot of another voter for delivery or return to a county board of

elections. See N.C.G.S. § 163-223.6(a)(5). The effect of Numbered Memo 2020-23 would be to

require counting of all the tainted ballots submitted by McCrae Dowless, even if the Board knew

those ballots were obtained illegally.

                                             CLAIMS

                                          COUNT ONE

                        (Violation of Art. I, § 4 of the U.S. Constitution)

       92.     Plaintiffs incorporate all previous allegations set forth herein.

       93.     The United States Constitution provides that “[t]he Times, Places, and Manner of

holding Elections for Senators and Representatives, shall be prescribed in each State by the

Legislature thereof.” U.S. Const. Art. I, § 4, cl. 1 (emphasis added).

       94.     The Legislature is “‘the representative body which ma[kes] the laws of the

people.’” Smiley v. Holm, 285 U.S. 355, 365 (1932).

       95.     Regulations of congressional and presidential elections, thus, “must be in

accordance with the method which the state has prescribed for legislative enactments.” Id. at 367;

see also Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 135 S. Ct.

2652, 2668 (U.S. 2015).

       96.     As detailed above, the Board of Elections has unilaterally changed the requirements

and procedures for absentee voting in North Carolina, including the Witness Requirement,

Postmark Requirement, Receipt Deadline, and prohibitions on Ballot Harvesting. These changes

       97.     The General Assembly could not, consistent with the Constitution of the United

States, delegate to the Board of Elections the power to suspend or re-write the state’s election laws.

Nor did the General Assembly do so.

       98.     The Board of Election’s changes violates the Article 1, § 4 of the U.S. Constitution.


                                                 27

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 27 of 34
       99.     Defendants have acted and will continue to act under color of state law to violate

the Constitution.

       100.    The unlawful and abrupt changes to North Carolina voting procedures implemented

by the North Carolina State Board of Elections are inflicting immediate and irreparable harm on

the individual Plaintiffs, the Plaintiff candidates, the Republican Committees, their members, and

supporters. The individual Plaintiffs, who have voted or intend to vote in the upcoming election,

are at imminent risk of having their votes diluted and negated by the Board’s actions. The candidate

and the Republican Committees have spent substantial sums and expended significant time and

resources to educate voters on North Carolina voting procedures. Due to the changes, they will

lose the benefit of their previous efforts and must duplicate activities and spend additional sums to

re-educate voters on the new requirements, which will divert their resources from get-out-the-vote

efforts and candidate support.

       101.    Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

harm to their constitutional rights unless Defendants are enjoined from implementing and

enforcing the Board of Election’s changes.

                                          COUNT TWO

                        (Violation of Art. II, § 1 of the U.S. Constitution)

       102.    Plaintiffs incorporate all their previous allegations set forth herein.

       103.    The United States Constitution provides that “[e]ach State shall appoint, in such

Manner as the Legislature thereof may direct, a Number of Electors” for President. U.S. Const.

Art. II, § 1, cl. 2 (emphasis added).

       104.    By changing the absentee ballot voting procedures, including the Witness

Requirement, Postmark Requirement, Receipt Deadline, and prohibitions on Ballot Harvesting,




                                                 28

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 28 of 34
the Board of Elections changed the manner in which North Carolina voters will appoint electors

during the November 3, 2020 presidential election.

        105.    Defendants are not “the Legislature,” and therefore have no power under the

Constitution determine the manner in which North Carolinians will appoint electors. See U.S.

Const. art. II, § 1.

        106.    The General Assembly could not, consistent with the Constitution of the United

States, delegate to the Board of Elections the power to suspend or alter the state’s election laws.

Nor did the General Assembly do so.

        107.    The specified actions of the Board of Elections violate the U.S. Constitution.

        108.    Defendants have acted and will continue to act under color of state law to violate

the Constitution.

        109.    The changes to North Carolina voting procedures implemented by the North

Carolina State Board of Elections are inflicting immediate and irreparable harm on the individual

Plaintiffs, the Plaintiff candidates, the Republican Committees, their members, and supporters. The

individual Plaintiffs, who have voted or intend to vote in the upcoming election, are at imminent

risk of having their votes diluted and negated by the Board’s actions. The Plaintiff candidates and

the Republican Committees have spent substantial sums and expended significant time and

resources to educate voters on North Carolina voting procedures and encouraged individuals to

vote in the general election. Due to the changes, they will lose the benefit of their previous efforts

and must duplicate activities and spend additional sums to re-educate voters on the new

requirements, which will divert their resources from get-out-the-vote efforts and candidate support.




                                                 29

       Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 29 of 34
        110.    Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

harm to their constitutional rights unless Defendants are enjoined from implementing and

enforcing the Board’s changes.

                                           COUNT THREE

 (Dilution of the Right to Vote under the Fourteenth Amendment of the U.S. Constitution)

        111.    Plaintiffs incorporate all previous allegations set forth herein.

        112.    The right of qualified citizens to vote in a state election involving federal candidates

is recognized as a fundamental right under the Fourteenth Amendment of the United States

Constitution. See Harper v. Virginia State Board of Elections, 383 U.S. 663, 665 (1966). See also

Reynolds, 377 U.S. at 554 (The Fourteenth Amendment protects the “the right of all qualified

citizens to vote, in state as well as in federal elections”). The right to vote includes not just the

right to cast a ballot, but also the right to have it fairly counted if it is legally cast.

        113.    An individual’s right to vote is infringed if his or her vote is cancelled or diluted by

a fraudulent or illegal vote. See Anderson, 417 U.S. at 227. The United States Supreme Court has

made this clear in several cases. See, e.g., Gray v. Sanders, 372 U.S. 368, 380 (1963) (every vote

must be “protected from the diluting effect of illegal ballots”); Crawford v. Marion Cnty. Election

Bd., 553 U.S. 181, 196 (2008) (plurality op. of Stevens, J.) (“There is no question about the

legitimacy or importance of the State’s interest in counting only the votes of eligible voters.”);

accord Reynolds v. Sims, 377 U.S. 533, 554-55 & n.29 (1964).

        114.    The changes made by the Board of Elections contravene validly enacted election

laws and eliminate or drastically weaken protections against voter fraud, and risk dilution of honest

votes by enabling the casting of fraudulent or illegitimate votes. This dramatically enhanced risk

of fraudulent voting violates the right to vote. Reynolds, 377 U.S. at 555; Anderson, 417 U.S. at

226-27; Baker, 369 U.S. at 208.


                                                    30

       Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 30 of 34
       115.    Defendants’ new, unauthorized voting system facilitates fraud and other illegitimate

voting practices, and therefore violates the Fourteenth Amendment to the U.S. Constitution.

       116.    Defendants have acted and will continue to act under color of state law to violate

the Fourteenth Amendment.

       117.    The unlawful and abrupt changes to North Carolina voting procedures implemented

by the North Carolina State Board of Elections inflict immediate and irreparable harm on the

individual Plaintiffs, the Plaintiff candidates, the Republican Committees, their members, and

supporters. The individual Plaintiffs, who have voted or intend to vote in the upcoming election,

are at imminent risk of having their votes diluted and negated by the Board’s actions. The Plaintiff

candidates and Republican Committees have spent substantial sums and expended significant time

and resources to educate voters on North Carolina voting procedures. Due to the changes, they

will lose the benefit of their previous efforts and must duplicate activities and spend additional

sums to re-educate voters on the new requirements, which will divert their resources from get-out-

the-vote efforts and candidate support.

       118.    Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

harm to their constitutional rights unless Defendants are enjoined from implementing and

enforcing changes to absentee ballot voting procedures.

                                          COUNT FOUR

  (Denial of Equal Protection Under the Fourteenth Amendment of the U.S. Constitution)

       119.    Plaintiffs incorporate all previous allegations set forth herein.

       120.    The Equal Protection Clause of the Fourteenth Amendment requires that “one

person’s vote must be counted equally with those of all other voters in a State.” Reynolds, 377 U.S.

at 560. In other words, “whenever a state or local government decides to select persons by popular

election to perform governmental functions, [equal protection] requires that each qualified voter


                                                 31

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 31 of 34
must be given an equal opportunity to participate in that election … .” Hadley, v. Junior College

District, 397 U.S. 50, 56 (1968).

       121.    Therefore, the Equal Protection Clause of the U.S. Constitution prevents the

government from treating similarly situated voters differently without a compelling justification

for doing so. Bush v. Gore, 531 U.S. 98, 104-5 (2000) (“[H]aving once granted the right to vote

on equal terms, the State may not, by later arbitrary and disparate treatment, value one person’s

vote over that of another.”). The requirement of equal treatment is stringently enforced as to laws

that affect the exercise of fundamental rights, including the right to vote.

       122.    Accordingly, the Equal Protection Clause requires states to “‘avoid arbitrary and

disparate treatment of the members of its electorate.’” Charfauros v. Bd. of Elections, 249 F.3d

941, 951 (9th Cir. 2001) (quoting Bush, 531 U.S. at 105); see also Dunn v. Blumstein, 405 U.S.

330, 336 (1972) (“[A] citizen has a constitutionally protected right to participate in elections on an

equal basis with other citizens in the jurisdiction.”); Gray, 372 U.S. at 380 (“The idea that every

voter is equal to every other voter in his State, when he casts his ballot in favor of one of several

competing candidates, underlies many of [the Supreme Court’s] decisions.”).

       123.    “[T]reating voters differently” thus “violate[s] the Equal Protection Clause” when

the disparate treatment is the result of arbitrary, ad hoc processes. Charfauros, 249 F.3d at 954.

Indeed, a “minimum requirement for non-arbitrary treatment of voters [is] necessary to secure the

fundamental right [to vote].” Bush, 531 U.S. at 105.

       124.    Defendants have significantly changed the procedures for casting absentee ballots,

including the Witness Requirement, Postmark Requirement, Receipt Deadline, and prohibitions

on Ballot Harvesting, after vigorously defending those procedures in litigation while voting in the

November 2020 general election was occurring. Accordingly, the State Board of Elections has




                                                 32

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 32 of 34
treated voters who have already voted and complied with these requirements, such as Ms. Wise,

differently from voters who have not yet voted in the November 3, 2020 general election. Ms.

Wise and other similarly situated voters, in turn, have been denied equal treatment under the

Fourteenth Amendment to the U.S. Constitution.

       125.     Defendants, through their acts or omissions, have violated the United States

Constitution and infringed upon the equal protection rights of Plaintiffs, their members, and all

qualified North Carolina voters.

       126.     Defendants have acted and will continue to act under color of state law to violate

the Equal Protection Clause of the United States Constitution.

       127.     Plaintiffs have no adequate remedy at law and will suffer serious and irreparable

harm to their constitutional rights unless Defendants are enjoined and compelled to enforce the

mandates of the Election Code.

                                     PRAYER FOR RELIEF

       Plaintiffs respectfully request that this Court enter judgment in their favor and award the

following relief:

          (a)   A declaratory judgment that the “Consent Judgment” and related Numbered

                Memos violates the Art. I, §4, Art. II, § 1, and the Fourteenth Amendment to the

                U.S. Constitution;

          (b)   A permanent injunction prohibiting Defendants from implementing and enforcing

                the “Consent Judgment” and the related Numbered Memos; A temporary

                restraining order and preliminary injunction granting the relief specified above

                during the pendency of this action;

          (c)   Plaintiffs’ reasonable costs and expenses, including attorneys’ fees; and



                                                33

      Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 33 of 34
         (d)   All other preliminary and permanent relief that Plaintiffs are entitled to, and that

               the Court deems just and proper.

Dated: September 26, 2020                         Respectfully submitted,

                                                  /s/ R. Scott Tobin
                                                  R. Scott Tobin, N.C. Bar No. 34317
                                                  Taylor English Duma LLP
                                                  4208 Six Forks Road, Suite 1000
                                                  Raleigh, North Carolina 27609
                                                  Telephone: (404) 640-5951
                                                  Email: stobin@taylorenglish.com

                                                  Bobby R. Burchfield (special admission
                                                  pending)
                                                  Matthew M. Leland (special admission
                                                  pending)
                                                  King & Spalding LLP
                                                  1700 Pennsylvania Avenue, N.W.
                                                  Suite 200
                                                  Washington, D.C. 20006
                                                  Email: bburchfield@kslaw.com
                                                  Telephone: (703) 624-4914
                                                  Email: mleland@kslaw.com
                                                  Telephone: (202) 669-3869

                                                  Counsel for Plaintiffs




                                               34

     Case 1:20-cv-00912-WO-JLW Document 1 Filed 09/26/20 Page 34 of 34
